Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. 
Claim Status
Claims 1-21 are pending.

	Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a transistor in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “the gate electrode having an uppermost surface co-planar with the top surface of the isolation structure” as recited in claim 1.
The most relevant prior art references (US 2016/0190243 A1 to Lee in combination of US2010/0261328 A1 to Kujirai, US 2015/0041854 A1 to Wang, US 2015/0279972 A1 to Xie and US 2013/0285125 A1 to Chen) substantially teach some of following limitations (but not the limitations stated above):
Lee discloses a transistor comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Lee’s Fig. 7A			  	     Lee’s Fig. 8B, annotated. 
an isolation structure (STI 102 in Fig. 7A/8A) in a substrate (substrate made of 108/104/100), the isolation structure having a top surface; a source (122 filled in the recess 118 in Fig. 8B/8A) and a drain (122filled in the recess 118) each formed in the substrate (substrate made of 108/104/100) and within the isolation structure (102); a channel (109 as shown in Fig. 7A/8B) disposed in the substrate (108/104/100) between the source (122 in Fig. 8B) and drain (122), wherein the channel (109 in Fig. 7A) comprises opposing sidewalls (as marked in Fig. 7A) with a distance between the opposing sidewalls (opposing sidewalls with a thickness of a fin 108 in Fig. 7A) defining a width dimension (thickness dimension of the fin 108) of the channel (109) and wherein the opposing sidewalls (opposing sidewalls with the thickness of the fin 108 in Fig. 7A) extend a distance (a depth into the substrate 108/104/100) below a surface of the substrate (a top surface of 108), the channel (109) having a top surface below the top surface (the top surface of STI 102) of the isolation structure (Kujirai teaches: a top surface of a channel in a fin-shaped part 100f surround gate oxide film 110 and gate electrode 12 in Fig. 13 of a section A-A’ of Fig. 1B. The top surface of the channel of 100f is below a top surface of a trench isolation filled by silicon oxide film 103 in trenches 10t); and a gate electrode (Kujirai’s 12 Fig. 13) on the channel (the Kujirai’s channel of 100f ), the gate electrode having an uppermost (an uppermost of the Kujirai’s 12) …  
		
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Kujirai’ Fig. 13, annotated. 
 Therefore, the claim 1 is allowed. 
Regarding claims 2-6, they are allowed due to their dependencies of claim 1.
Regarding claim 7, similar to claim 1, the claim 7 includes allowed limitation of “the gate electrode having an uppermost surface co-planar with the top surface of the isolation structure”. Therefore, the claim 7 is allowed.
Regarding claims 7-11, they are allowed due to their dependencies of claim 7.
Regarding claim 12, this a process of making a product including allowed limitation of “the gate electrode having an uppermost surface co-planar with the top surface of the isolation structure”. Therefore, the claim 12 is allowed.
Regarding claims 13-20, they are allowed due to their dependencies of claim 12.
Regarding claim 21, this is allowed as the reasons stated in the Final Office Action dated on 12/11/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARUN LU/Primary Examiner, Art Unit 2898